Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 04/12/2021. In virtue of this communication, claims 1-39 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/22/2021, 01/26/2022 and 04/14/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 04/12/2021 is accepted as part of the formal application.


Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 1 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10998625 and claims 18 and 30 of U.S. Patent No. 10644395.
US Application 17228453

Claim 1, An antenna system comprising:
a plurality of dielectric rod stacks;
a control circuit including a plurality of independently controlled output circuit boards,
wherein:
each independently controlled output circuit board includes a respective dielectric rod stack, and
the respective dielectric rod stack includes a plurality of respective dielectric rods;
wherein the control circuit selects: (i) the dielectric rod stacks, and (ii) the respective dielectric rods of the respective dielectric rod stack to adjust a beam of emitted or received radio frequency (RF) waves and








achieve dual linear or circular polarization.




































Claim 29, The antenna system of claim 1, wherein the control circuit further includes a microcontroller and multiple radios.









Claim 30, The antenna system of claim 1, wherein the control circuit further includes a microcontroller and multiple radios.










Claim 31, The antenna system of claim 1, wherein the control circuit further includes a microcontroller and multiple radios.










US Patents10998625

Claim 1, An antenna system comprising:
a plurality of dielectric rod stacks; a control circuit including a plurality of independently controlled output circuit boards,
wherein:
each independently controlled output circuit board includes a respective dielectric rod stack, and
the respective dielectric rod stack includes a plurality of respective dielectric rods;
wherein the control circuit selects: (i) the dielectric rod stacks, and (ii) the respective dielectric rods of the respective dielectric rod stack to adjust a beam of emitted or received radio frequency (RF) waves.
U.S. Patent No. 10644395
Claim 18, An antenna system comprising:
a plurality of driven elements, wherein each of the driven elements include:
(i) a respective monopole that transmits or receives linearly polarized RF waves,
(ii) respective crossed monopoles that transmit or receive dual linear or circular polarized RF waves, or
(iii) a respective embedded helical element that transmits or receives circular polarized RF waves;
at least one dielectric antenna array including: a central hub, wherein each driven element extends transversely through the central hub; a plurality of dielectric rods extending outwards from the central hub, each dielectric rod driven by a respective one of the driven elements; and a control circuit coupled to the at least one dielectric antenna array to switch the driven elements to drive one or more of the dielectric rods to transmit or receive radio frequency (RF) waves, wherein: the control circuit includes: a microcontroller, and an independently controlled output circuit board coupled to the microcontroller; and the independently controlled output circuit board includes multiple independently controlled output circuits, each independently controlled output circuit including: a respective supply side quarter-wave transmission line section; a respective antenna side quarter-wave transmission line section; and a respective shorting switch coupled between the respective supply side quarter-wave transmission line section and the respective antenna side quarter-wave transmission line section.


U.S. Patent No. 10644395
Claim 30, The antenna system of claim 18, further comprising: multiple radios; a respective radio input/output line connected to a respective radio; and multiple independently controlled output circuit boards; wherein each independently controlled output circuit board includes a respective RF input/output strip coupled to the respective radio input/output line to convey the RF waves to and from the respective radio.
Claim 30, The antenna system of claim 18, further comprising: multiple radios; a respective radio input/output line connected to a respective radio; and multiple independently controlled output circuit boards; wherein each independently controlled output circuit board includes a respective RF input/output strip coupled to the respective radio input/output line to convey the RF waves to and from the respective radio.

Claim 30, The antenna system of claim 18, further comprising: multiple radios; a respective radio input/output line connected to a respective radio; and multiple independently controlled output circuit boards; wherein each independently controlled output circuit board includes a respective RF input/output strip coupled to the respective radio input/output line to convey the RF waves to and from the respective radio.




Allowable Subject Matter
Claims 21-28 and 32-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding dependent claim 21, the pertinent prior art does not adequately teach or suggest the claimed features “each of the respective dielectric rods is driven by a driven element”.
Dependent claims 22-28 are considered to be allowable by virtue of their dependencies on claim 21.

Regarding dependent claim 32, the pertinent prior art does not adequately teach or suggest the claimed features “each of the respective dielectric rods is driven by a driven element”.
Dependent claim 33 is considered to be allowable by virtue of its dependency on claim 32.

Regarding dependent claim 34, the pertinent prior art does not adequately teach or suggest the claimed features “the microcontroller incorporates beam management algorithms to provide signals to command activation of at least one of the dielectric rod stacks or at least one of the respective dielectric rods of the respective dielectric rod stack”.
Dependent claim 35 is considered to be allowable by virtue of its dependency on claim 32.

Regarding dependent claim 36, the pertinent prior art does not adequately teach or suggest the claimed features “the control circuit incorporates a PIN diode ring network to maximize switching speed and flexibility”.

Regarding dependent claim 37, the pertinent prior art does not adequately teach or suggest the claimed features “the control circuit includes a bias circuit that is connected to the microcontroller”.
Dependent claims 38-39 are considered to be allowable by virtue of their dependencies on claim 37.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845